MEMORANDUM **
Husband and wife Jose de Jesus Rodriguez Romero and Maria Elena Rodriguez Zoni seek review of the orders of the Board of Immigration Appeals upholding an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), and petitioners’ contentions regarding the conduct of the hearings and the adequacy of the IJ’s decision do not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
We are not persuaded by petitioners’ constitutional challenges regarding the right to family. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978); see also Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.